Citation Nr: 0711305	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-16 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
gunshot wound (GSW), right thigh.

2.  Entitlement to an evaluation in excess of 10 percent for 
foreign body, left (eye) orbit.   

3.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral inguinal hernia.

4.  Entitlement to a compensable evaluation for residuals of 
a bilateral shoulder injury.

5.  Entitlement to a compensable evaluation for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to April 
1946, August 1946 to January 1954, and from July 1957 to July 
1962.  The veteran saw extensive combat in-service and was 
twice awarded the Combat Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

This case was advanced on the Board's docket in April 2007 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900 (2006) in light of the appellant's advanced age.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action on his part is required.


REMAND

In November 2005 the veteran presented testimony at a 
personal hearing at the RO.  Subsequently in a September 2006 
VA Form 9 (Appeal to the Board of Veterans' Appeals), the 
appellant requested that he be scheduled for a travel board 
hearing to be held at the RO before a Veterans Law Judge.  
That hearing has not yet been scheduled.  Hence, to ensure 
full compliance with due process requirements, the case must 
be remanded.

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel board hearing. The RO is invited 
to note that the veteran is of advanced 
age, and hence, his case must receive 
expedited handling. 38 C.F.R. § 20.900(c) 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

